—Order, Supreme Court, Bronx County (Lottie Wilkins, J.), entered January 4, 1996, which granted defendants’ motion pursuant to CPLR 4404 to the extent of setting aside a jury verdict in plaintiffs’ favor and directing a new trial, unanimously affirmed, without costs.
Under the circumstances of this case, the court acted appropriately in directing a new trial (see, e.g., Ayres v Hertz Corp., 83 AD2d 952). Despite efforts by the trial court to allow the jury to “alter its original statement so as to conform to its real intention” (Bernard v Seyopp Corp., 11 AD2d 140, 141, affd 9 NY2d 676, as quoted by Ryan v Orange County Fair Speedway, 227 AD2d 609, 611), the jury never made its inten*355tions plain on the record (cf., Mayer v Goldberg, 241 AD2d 309). The court, then, fearing that repeated resubmission of the proximate cause issue had irremediably confused the jury, and not out of simple disagreement with the verdict (see, e.g., Mazariegos v New York City Tr. Auth., 230 AD2d 608, 609-610), properly set the jury’s verdict aside. Inasmuch as we are affirming the order, we do not reach defendants’ alternative arguments for a new trial. Concur — Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.